DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (US 9,809,994).
As to claim 1, Neff discloses a fence panel 12,51, comprising: 
a front side; 
a back side; and 
an end configured for securement to a post 5; 
wherein: 
the end includes a turn-back bend 55 having a post adapter 74; 
the post adapter is directly behind the back side of the fence panel (Figures 1-21).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 8,220,781).
As to claim 1, Gray discloses a fence panel 10, comprising: 
a front side; 
a back side; and 
an end configured for securement to a post 2; 
wherein: 
the end includes a turn-back bend 8 having a post adapter 34; 
the post adapter is directly behind the back side of the fence panel (Figures 1-10).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parth (US 5,904,343).
As to claim 1, Parth discloses a fence panel 100, comprising: 
a front side; 
a back side; and 
an end configured for securement to a post 190,290; 
wherein: 
the end includes a turn-back bend 125 having a post adapter 180; 
the post adapter is directly behind the back side of the fence panel (Figures 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619